Case: 22-10466        Document: 00516578523             Page: 1      Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 22-10466
                                    Summary Calendar                                  FILED
                                                                              December 14, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                     Plaintiff—Appellee,

                                            versus

   Andrew Philip Reich,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:20-CR-257-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
         The Federal Public Defender appointed to represent Andrew Philip
   Reich has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Reich has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10466    Document: 00516578523          Page: 2   Date Filed: 12/14/2022




                                  No. 22-10466


   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2